department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b scholarship c city d state e company dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called b your purpose is to cultivate the next generation of business and community leaders the purpose of b is to provide educational grants in the form of scholarships to graduating high school seniors or equivalent if homeschooled who have been accepted to attend a four-year college university the purpose of the scholarships are to provide high-achieving high school seniors in need of financial assistance who have demonstrated leadership traits during the course of their high school career who have the opportunity to attend and graduate from a four-year college university catalog number 58263t letter you aim to help students who have worked diligently in school and have been involved in their community but who may have financial constraints and hardships that make attending college difficult or unattainable the amount of scholarships to be awarded will depend on the financial need of the student s selected based on the criteria as stated below the objective is to select one or two students per year to receive full scholarship funding for up to four years of undergraduate studies eligibility for your scholarship is as follows applicants must be at least a high school senior or equivalent if homeschooled at the time of application applicant must be accepted to and selected the college university which the applicant will attend and applicant must be admitted as a full-time_student minimum of twelve credit hours per semester scholarship award recipient s will be selected in a non-discriminatory fashion regardless of age sex race creed color ethnic origin religion personal beliefs or any other protected classification scholarships award recipient s will be selected based on the following factors need for financial assistance cumulative grade point average during high school or equivalent and leadership and or extracurricular activities and experience applicants will also be requested to provide a short essay you anticipate making at least one or two scholarship awards each year with an objective to offer more if possible depending on amount of available funds each year this number will depend on the number of applicants and availability of scholarship funds for the given year the amount of each grant will depend on the financial need of each selected scholarship award recipient and the cost of tuition for the recipient’s college university the objective is to provide financial support for up to four years to each scholarship award recipient in order to maintain and qualify for the annual renewal of the scholarship award you will require that each scholarship award recipient maintain an overall grade point average of the gpa’ attend enrolled in a four year college university and enrolled as a full- time student minimum of credit hours per semester your scholarship fund will be publicized through e-mail correspondence sent directly to high school guidance counselors in the greater c metropolitan area in the state of d such correspondence will include details of the scholarship including eligibility requirements as well as the application form your scholarship will also be publicized on your website your scholarship selection committee will consist of your board members and attorneys from e who have offered to review scholarship applications the selection committee will consist of a minimum of three members one of which shall be a board member committee members will be replaced on an as needed basis letter catalog number 58263t in an effort to supervise the scholarship awards recipients will be required to renew their award on an annual basis by providing you with their official grade transcripts from their college university evidencing their gpa and enrollment as a full-time_student scholarship awards will be made directly to the college university on behalf of the recipient and so that the college university will apply funds only for enrolled recipients who are in good standing the college university if the recipient violates the conditions of the scholarship fails to renew their award or otherwise discontinues their enrollment at the college university you will discontinue the scholarship in addition to the foregoing in the event a recipient falls below the minimum gpa requirements to maintain the scholarship you will provide the recipient the opportunity to raise their gpa to the minimum gpa during the following semester before any revocation of the scholarship will occur revocation of scholarships will be on a case-by-case determination taking into account overall financial needs gpa course load and other factors you deem appropriate you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 letter catalog number 58263t other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
